COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Commitment of Michael Page Summers

Appellate case number:    01-19-00738-CV

Trial court case number: 18-CV-1583

Trial court:              56th District Court of Galveston County

        The reporter’s record was due on November 7, 2019. The court reporter filed a notice
stating that appellant has not paid or made arrangements to pay for the record and is not
appealing as indigent. However, the clerk’s record contains a statement of inability to afford
payment of court costs filed by appellant in the trial court on September 30, 2019. (CR 165-66)
See TEX. R. CIV. P. 145(a). The record contains no contest or order by the trial court requiring
appellant to pay costs. See TEX. R. CIV. P. 145(f). The status of inability to afford court costs
carries forward on appeal if the trial court does not sign an order overruling the party’s claim of
indigence. See TEX. R. APP. P. 20.1(a).
        Appellant has filed a statement of inability and no court order requires him to pay the
costs of the appellate record.
       Accordingly, the court reporter is ordered to file the reporter’s record at no charge to
appellant by January 31, 2020.
       It is so ORDERED.

Judge’s signature: __________/s/ Russell Lloyd____________
                              Acting individually


Date: December 31, 2019